DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for fabricating an ultra-thin graphite film on a silicon carbide substrate comprising (A) providing a polyamic acid solution and a siloxane-containing coupling agent for polymerizing under an atmosphere of an inert gas to form a siloxane-coupling-group-containing polyamic acid solution; (B) performing a curing process after applying said solution to a silicon carbide substrate; (C) performing a carbonization process under said atmosphere of said inert gas; and (D) subjecting said silicon carbide substrate to a graphitization process so that a single crystal graphite structure is obtained from a graphitizing transformation of a polyimide film to obtain a graphite film consisting essentially of graphite on said silicon carbide substrate as recited in the context of claim 1.  Dependent claims 2-8 are also deemed to be in condition for allowance due to their dependence on claim 1.  
The closest prior art of record includes U.S. Patent No. 6,214,108 to Okamoto, et al. (hereinafter “Okamoto”), Jaanese Patent Appl. Publ. No. 2013-212938 to Tachibana, et al. (“Tachibana”), and further in view of Chinese Patent No. CN106867256A to Chen, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714